DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 currently depends on Claim 1 which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21, 22, 23, 25-28, 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4, 2,4, 3, 5-8, 10-20 of app 15/971,212 (now is US patent US 10,740,982 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 21 is determined to be obvious in light of claim 1, 4 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 21
15/971,212 claim 1, 4
A method of automatic placement and arrangement of objects in a
computer-based three-dimensional (3D) environment when authoring content using a computing device having a display and processor, the method comprising:
with the processor of the computing device,
providing, on the display of a computing device, a template of a 3D environment;
receiving, a user input selecting a model representing a two-dimensional (2D) or
3D content item to be inserted as an object into the template of the 3D
environment; and
in response to receiving the user input selecting the model,
automatically determining a location to place the object according to a
1. A method of automatic placement and arrangement of objects in a computer-based three-dimensional (3D) environment when authoring content using a computing device having a display and processor, the method comprising:
with the processor of the computing device,
providing, on the display of a computing device, a template of a 3D environment having a background,  scene, or sound;
receiving, a user input selecting a model representing a two-dimensional (2D) or 3D content item to be inserted as an object into the template of the 3D
environment; and 
in response to receiving the user input selecting the model,
automatically determining a location to place the object according to a 
cylindrical coordinate system in the 3D environment 
4. The method of claim 2 wherein:
the determined locations of the first and second objects are locations expressed in a cylindrical coordinate system; and
having an origin at a default viewer position of a viewer in the 3D
environment, wherein the determined location has coordinate values that include an angle value relative to a line of sight of a viewer at the default viewer position,  a radius value equal to a
preset distance from the origin of the cylindrical coordinate system,
and a height value equal to a height of the line of sight of the viewer; and

preset radial distance from a default viewer position of a viewer of the 3D 
environment and along a circular arc spaced apart from the default viewer position by the preset radial distance; and


rendering and placing a graphical representation of the 2D or 3D content
item as the object at the determined location in the 3D environment according to the coordinate values.
rendering and placing a graphical representation of the 2D or 3D content item as the object at the  determined location in the 3D environment.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 21 of 16/921,001  discloses “cylindrical coordinate system in the 3D environment having an origin at a default viewer position of a viewer in the 3D environment, wherein the determined location has coordinate values that include an angle value relative to a line of sight of a viewer at the default viewer position,  a radius value equal to a preset distance from the origin of the cylindrical coordinate system, and a height value equal to a height of the line of sight of the viewer”

Claim 22 is determined to be obvious in light of claim 2, 4 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 22
15/971,212 claim 2, 4
22.The method of claim 21 wherein:
the object is a first object;
the content item is a first content item; and the method further includes:
receiving, another user input selecting another model representing another twodimensional (2D) or 3D content item to be inserted as a second object into
the template of the 3D environment; and
in response to receiving the another user input,

automatically determining another location to place the second object
according to the 

2. The method of claim 1 wherein:
the object is a first object;
the content item is a first content item; and the method further includes:
receiving, another user input selecting another model representing another two-dimensional (2D) or 3D content item to be inserted as a second object into the
template of the 3D environment; and
in response to receiving the another user input, 

automatically determining another location to place the second object according to the 


cylindrical coordinate system,
4. The method of claim 2 wherein:
the determined locations of the first and second objects are locations expressed in a cylindrical coordinate system; and
wherein the determined another location has additional coordinate values that
include another angle value relative to the line of sight of the viewer at the default another radius value equal to the same preset distance from the origin of the cylindrical coordinate system, and another height value equal to a height of the line of sight of the viewer; and 

preset radial distance from the default viewer position of the viewer of the 3D environment and along the same
circular arc spaced apart from the default viewer position by the preset radial distance; and

rendering and placing another graphical representation of the 2D or 3D
content item as the second object at the determined another location in the 3D environment according to the additional coordinate values.
rendering and placing another graphical representation of the 2D or 3D content item as the second object at the determined another location in the 3D environment.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 22 of 16/921,001  discloses “automatically determining another location to place the second object according to the cylindrical coordinate system, wherein the determined another location has additional coordinate values that include another angle value relative to the line of sight of the viewer at the default viewer position, another radius value equal to the same preset distance from the origin of the cylindrical coordinate system, and another height value equal to a height of the line of sight of the viewer; While Claim 2 of 15/971,212  discloses " automatically determining another location to place the second object according to the preset radial distance from the default viewer position of the viewer of the 3D environment and along the same circular arc spaced apart from the default viewer position by the preset radial distance” ” it is not identical as Claim 22 of 16/921,001, however, in Claim 4 of 15/971,212  then discloses “the determined locations of the first and second objects are locations expressed in a cylindrical coordinate system”. Therefore, claim 2, 4 combined of 15/971,212 discloses all limitations of 16/921,001 claim 22.


Claim 23 is determined to be obvious in light of claim 3 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.

Instant application claims 23
15/971,212 claim 3
23. The method of claim 22, further comprising:
determining whether a difference between the angle values of the first and second object in the 3D environment is less than a threshold; and
in response to determining that the difference between the angle values of the first and second objects in the 3D environment is less than the threshold, 

adjusting one or both of the angle values of the first or second object in the 3D environment such that the difference is not less than the threshold.
3. The method of claim 2, further comprising:
determining whether a separation between the first and second object in the 3D environment is less than a threshold; and
in response to determining that the separation between the first and second objects in the 3D environment is less
than the threshold, 

shifting one or both of the first or second object in the 3D environment along the circular arc such that the separation is not less than the threshold.
environment along the circular arc such that the separation angle is not less than the threshold angle.


Claim 25 is determined to be obvious in light of claim 5 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 25
15/971,212 claim 5
25. The method of claim 22 wherein:
determining whether a difference between the angle values of the first and second objects in the 3D environment is less than a threshold angle of 0°; and
in response to determining that a difference between the angle values of the first and second object in the 3D environment is less than the threshold angle, shifting one or both of the first or second object in the 3D environment along the circular arc such that the a difference between the angle values is not less than the threshold angle.
5. The method of claim 2 wherein:
the determined locations of the first and second objects are locations expressed in a cylindrical coordinate system; and
the method further comprising:
determining whether a separation angle between the first and second objects in the 3D environment is less
than a threshold angle of 0°; and
in response to determining that the separation angle between the first and second object in the 3D environment
is less than the threshold angle, shifting one or both of the first or second object in the 3D environment along the circular arc such that the separation is not less than the threshold angle.


Claim 26 is determined to be obvious in light of claim 6 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 26
15/971,212 claim 6
26. The method of claim 22, further comprising:




enlarging a view of the first object upon a further user request;

in response to the further user request,
determining an azimuth of the enlarged first object in the 3D environment;
re-calculating whether the a difference between the angle values of the first and
second objects in the 3D environment is less than a threshold angle based
on the determined azimuth of the enlarged first object; and
in response to determining that the difference between the angle values of the first and second object in the 3D environment is now less than the threshold angle, adjusting the another angle value of the second object in the 3D
environment such that the difference between the angle values of the first
and second objects is not less than the threshold angle.
6. The method of claim 2 wherein:
the determined locations of the first and second objects are locations expressed in a cylindrical coordinate
system; and the method further comprising:
enlarging a view of the first object upon a further user request;

in response to the further user request,
determining an azimuth of the enlarged first object in the 3D environment;
re-calculating whether the separation angle between the first and second objects in the 3D environment
is less than the threshold angle based on the determined azimuth of the enlarged first object; and
in response to determining that the separation angle between the first and second object in the 3D environment is now less than the threshold angle,
shifting the second object in the 3D environment away from the enlarged first object along the circular arc such that the separation angle is not less than the threshold angle.


Claim 27 is determined to be obvious in light of claim 7 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.

15/971,212 claim 7
27. The method of claim 22, further comprising:



reducing the radius value of the first object from the preset radial distance in the 3D environment upon a further user request;

in response to the further user request,
determining an azimuth of the first object in the 3D environment according to the
reduced radius value;
re-calculating whether a difference between the angle values of the first and
second objects in the 3D environment is less than a threshold angle based
on the determined azimuth of the first object; and in response to determining that the difference between the angle values of the first and second object in the 3D environment is now less than the threshold angle, adjusting the another angle value of the second object in the 3D
environment such that the difference between the angle values of is not less than the threshold angle.
7. The method of claim 2 wherein:
the determined locations of the first and second objects are locations expressed in a cylindrical coordinate system; and
the method further comprising:
reducing a radial distance of the first object from the preset radial distance in the 3D environment upon a
further user request;

in response to the further user request,
determining an azimuth of the first object in the 3D environment according to the reduced radial distance;
re-calculating whether the separation angle between the first and second objects in the 3D environment
is less than the threshold angle based on the determined azimuth of the first object; and in response to determining that the separation angle between the first and second object in the 3D environment is now less than the threshold angle,
shifting the second object in the 3D environment away from the first object along the circular arc such that the separation angle is not less than the threshold angle.


Claim 28 is determined to be obvious in light of claim 8 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 28
15/971,212 claim 8
28. The method of claim 21 wherein the preset radial distance is approximately three meters from the default viewer position.
8. The method of claim 1 wherein the preset radial distance is approximately three meters from the default viewer position.


Claim 30 is determined to be obvious in light of claim 8 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.

15/971,212 claim 8
30. A computing device, comprising:
a processor;
a display; and
a memory operatively coupled to the processor and the display, the memory containing instructions executable by the processor to cause the computing device to:
provide, on the display, a user interface containing a work area having a template
of a 3D environment and a gallery containing models of two-dimensional
 (2D) or 3D content items;

detect, via the user interface, a user input selecting one of the models from the
gallery to be inserted as an object into the template of the 3D environment;
and in response to detecting the user input selecting the model, render and surface on the display, a graphical representation of the 2D or 3D content item corresponding to the selected model as the object at a location m a
cylindrical coordinate system having an origin at a default viewer position
in the 3D environment, wherein the location having a radius value equal to
a preset distance from the origin of the cylindrical coordinate system.
10. A computing device, comprising:
a processor;
a display; and
a memory operatively coupled to the processor and the display, the memory containing instructions executable
by the processor to cause the computing device to:
provide, on the display, a user interface containing a work area having a template of a 3D environment and a gallery containing models of two-dimensional
(2D) or 3D content items;

detect, via the user interface, a user input selecting one of the models from the gallery to be inserted as an object into the template of the 3D environment; and
in response to detecting the user input selecting the model, render and surface on the display, a graphical representation of the 2D or 3D content item corresponding to the selected model as the object at a location along a circular arc spaced apart from the default viewer position of a viewer of the 3D environment by a preset radial distance.


Claim 31 is determined to be obvious in light of claim 11 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 31
15/971,212 claim 11
31. The computing device of claim 30 wherein the memory contains
additional instructions executable by the processor to cause the computing device to:

determine whether a difference between the angle value of the object and that of a
neighboring object in the 3D environment is less than a threshold; and
in response to determining that the difference between the angle value of the object and that of the neighboring object in the 3D environment is less than the threshold,
shift the object in the 3D environment along a circular arc having a radius equal to the preset distance away from the neighboring object such that the difference in angle values is not less than the threshold.

11. The computing device of claim 10 wherein the 25
memory contains additional instructions executable by the
processor to cause the computing device to:
determine whether a separation between the object and a neighboring object in the 3D environment is less than a threshold; and 
in response to determining that the separation between the objects and the neighboring object in the 3D environment is less than the threshold, 
shift the object in the 3D environment along the circular arc away from the neighboring object such that the separation is not less than the threshold.


Claim 32 is determined to be obvious in light of claim 12 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 32
15/971,212 claim 12
32. The computing device of claim 30 wherein the memory contains
additional instructions executable by the processor to cause the computing device to:



determine whether a difference between the angle value of the object and that of a
neighboring object in the 3D environment is less than a threshold angle; and

in response to determining that the difference between the angle value of the object and that of the neighboring object in the 3D environment is less than the threshold angle, 
shifting at least one of the object or the neighboring object relative to each
other along a circular arc having a radius equal to the preset distance such that the difference in the angle values is not less than the threshold angle.
12. The computing device of claim 10 wherein: the location of the object is expressed as a coordinate in
a cylindrical coordinate system; and
the memory contains additional instructions executable by the processor to cause the computing device to:

determine whether a separation angle between the object and the neighboring object in the 3D environment is less than a threshold angle; and

in response to determining that the separation angle between the object and the neighboring object in the 3D environment is less than the threshold angle,
shifting at least one of the object or the neighboring object relative to each other along the circular arc  such that the separation angle is not less than the threshold angle.


Claim 33 is determined to be obvious in light of claim 13 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 33
15/971,212 claim 13
33. The computing device of claim 30 wherein the memory contains
additional instructions executable by the processor to cause the computing device to:



determine whether a difference between the angle value of the object and that of a
neighboring object in the 3D environment is less than a threshold angle of 5°; and
in response to determining that the difference between the angle value of the object and that of the neighboring object in the 3D environment is less than the threshold angle, 
shifting at least one of the object or the neighboring object relative to each
other such that the separation angle is not less than the threshold angle.
13. The computing device of claim 10 wherein: 
the location of the object is expressed as a coordinate in a cylindrical coordinate system; and the memory contains additional instructions executable
by the processor to cause the computing device to:
determine whether a separation angle between the object and the neighboring object in the 3D environment is less than a threshold angle of 5°; and
in response to determining that the separation angle between the object and the neighboring object in the 3D environment is less than the threshold angle,
shifting at least one of the object or the neighboring object relative to each other along the circular arc such that the separation angle is not less than the threshold angle.


Claim 34 is determined to be obvious in light of claim 14 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 34
15/971,212 claim 14
34. The computing device of claim 30 wherein the memory contains
additional instructions executable by the processor to cause the computing device to:



enlarge a size of the object upon a further user request;
in response to the further user request,
determining a new azimuth of the enlarged object in the 3D environment;
re-calculating whether a difference between the angle value of the object and that of a neighboring object in the 3D environment is less than the threshold
angle based on the determined new azimuth of the enlarged object; and

in response to determining that the difference between the angle value of the
object and that of the neighboring object in the 3D environment is now less than the threshold angle, shifting the object or the neighboring object relative to each other along the circular arc having a radius equal to the preset distance.
14. The computing device of claim 10 wherein:
the location of the object is expressed as a coordinate in a cylindrical coordinate system; and the memory contains additional instructions executable
by the processor to cause the computing device to:
enlarge a size of the object upon a further user request;
in response to the further user request,
determining a new azimuth of the enlarged object in the 3D environment;
re-calculating whether the separation angle between the object and the neighboring object in the 3D
environment is less than the threshold angle based on the determined new azimuth of the enlarged
object; and 
in response to determining that the separation angle between the object and the neighboring object in
the 3D environment is now less than the threshold angle, shifting the object or the neighboring object relative to each other along the circular arc.


Claim 35 is determined to be obvious in light of claim 15 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 35
15/971,212 claim 15
35. The computing device of claim 30 wherein the memory contains
additional instructions executable by the processor to cause the computing device to:





reduce a radial distance of the neighboring object from the preset radial distance in the 3D environment upon a further user request;
in response to the further user request,
determine a new azimuth of the neighboring object in the 3D environment;
re-calculate whether a difference between he angle value of the object and that of
the neighboring object in the 3D environment is less than a threshold angle based on the determined new azimuth of the neighboring object; and

in response to determining that the difference between the angle value of the
object and that of the neighboring object in the 3D environment is now
less than the threshold angle, shifting the object or the neighboring object
relative to each other along the circular arc having a radius equal to the preset distance.

15. The computing device of claim 10 wherein:
the location of the object is expressed as a coordinate in a cylindrical coordinate system; and the memory contains additional instructions executable
by the processor to cause the computing device to:

reduce a radial distance of the neighboring object from
the preset radial distance in the 3D environment upon a further user request;
in response to the further user request,
determining a new azimuth of the neighboring object in the 3D environment;
re-calculating whether the separation angle between the object and the neighboring object in the 3D environment is less than the threshold angle based
on the determined new azimuth of the neighboring object; and

in response to determining that the separation angle between the object and the neighboring object in the 3D environment is now less than the threshold angle, shifting the object or the neighboring object relative to each other along the circular arc.


Claim 36 is determined to be obvious in light of claim 16 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 36
15/971,212 claim 16
36. The computing device of claim 30 wherein the memory contains
additional instructions executable by the processor to cause the computing device to:
in response to detecting the user input selecting the model,
determine whether a size of a graphical representation of the 2D or 3D content
item defined by the model exceeds a preset size; and 
in response to determining that the graphical representation of the 2D or 3D
content item defined by the model exceeds the preset size, reducing the
size of the graphical representation of the 2D or 3D content item to be not larger than the preset size.
16. The computing device of claim 10 wherein the memory contains additional instructions executable by the
processor to cause the computing device to:
in response to detecting the user input selecting the model,
determine whether a size of a graphical representation of the 2D or 3D content item defined by the model exceeds a preset size; and
in response to determining that the graphical representation of the 2D or 3D content item defined by the model exceeds the preset size, reducing the size of the graphical representation of the 2D or 3D content item to be not larger than the preset size.


Claim 37 is determined to be obvious in light of claim 17 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 37
15/971,212 claim 17
37. The computing device of claim 30 wherein the memory contains
additional instructions executable by the processor to cause the computing device to:
in response to detecting the user input selecting the model,
determine whether a size of a graphical representation of the 2D or 3D content
item defined by the model exceeds a preset size defined by a cube; and
m response to determining that the graphical representation of the 2D or 3D
content item defined by the model exceeds the preset size, reducing the
size of the graphical representation of the 2D or 3D content item to fit inside the cube.
17. The computing device of claim 10 wherein the
55 memory contains additional instructions executable by the
processor to cause the computing device to:
in response to detecting the user input selecting the model,
determine whether a size of a graphical representation of the 2D or 3D content item defined by the model exceeds a preset size defined by a cube; and
in response to determining that the graphical representation
of the 2D or 3D content item defined by the model exceeds the preset size, reducing the size of the graphical representation of the 2D or 3D content item to fit inside the cube.


Claim 38 is determined to be obvious in light of claim 18 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 38
15/971,212 claim 18
38. A method of automatic placement and arrangement of objects in a
computer-based three-dimensional (3D) environment when authoring content using a computing device having a display and processor, the method comprising:

with the processor of the computing device,
providing, on the display, a user interface containing a work area having a
template of a 3D environment and a gallery containing models of  two-dimensional (2D) or 3D content items;

detecting, via the user interface, a user input selecting one of the models from the
gallery to be inserted as an object into the template of the 3D environment;
and
in response to detecting the user input selecting the model, 
rendering and surfacing on the display, a graphical representation of the 2D or 3D
content item corresponding to the selected model as the object at a location in a cylindrical coordinate system having an origin at a default viewer position in the 3D environment, wherein the location having a radius value equal to a preset distance from the origin of the cylindrical coordinate system.
18. A method of automatic placement and arrangement of objects in a computer-based three-dimensional (3D) environment when authoring content using a computing device having a display and processor, the method comprising:

with the processor of the computing device,
providing, on the display, a user interface containing a work area having a template of a 3D environment and a gallery containing models of two-dimensional
(2D) or 3D content items;

detecting, via the user interface, a user input selecting one of the models from the gallery to be inserted as an object into the template of the 3D environment; and

in response to detecting the user input selecting the model, 
rendering and surfacing on the display, a
graphical representation of the 2D or 3D content item corresponding to the selected model as the object at a location along a circular arc spaced apart from the default viewer position of a viewer of the 3D environment by a preset radial distance.




Claim 39 is determined to be obvious in light of claim 19 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.
Instant application claims 39
15/971,212 claim 19
39. The method of claim 38 wherein:
providing the user interface includes providing a user interface containing a work area having a template of a 3D environment having multiple anchor points;
the individual anchor points are arranged along a circular arc spaced apart from the
default viewer position of the viewer of the 3D environment by the preset radial
distance; and
detecting the user input includes detecting a user input to insert the selected model to one of the anchor point.
19. The method of claim 18 wherein:
providing the user interface includes providing a user interface containing a work area having a template of a
3D environment having multiple anchor points;
the individual anchor points are arranged along the circular arc spaced apart from the default viewer position of the viewer of the 3D environment by the preset radial
distance; and
detecting the user input includes detecting a user input to insert the selected model to one of the anchor point.




Claim 40 is determined to be obvious in light of claim 20 of 15/971,212 (now is US patent US 10,740,982 B2) based on reasons below for having similar limitations.

15/971,212 claim 20
40. The method of claim 38 wherein:
providing the user interface includes providing a user interface containing a work area having a template of a 3D environment having multiple anchor points;

the individual anchor points are arranged along a circular arc spaced apart from the
default viewer position of the viewer of the 3D environment by the preset radial
distance;
detecting the user input includes detecting a user input to insert the  selected model to one of the anchor point; and rendering and surfacing the graphical representation of the 2D or 3D content item includes rendering and surfacing the graphical representation of the 2D or 3D content item at the anchor point.
20. The method of claim 18 wherein:
providing the user interface includes providing a user interface containing a work area having a template of a
3D environment having multiple anchor points;

the individual anchor points are arranged along the circular arc spaced apart from the default viewer position of the viewer of the 3D environment by the preset radial
distance;
detecting the user input includes  etecting a user input to insert the selected model to one of the anchor point; and
rendering and surfacing the graphical representation of the 2D or 3D content item includes rendering and surfacing the graphical representation of the 2D or 3D content item at the anchor point.



Allowable Subject Matter
Claims 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160140751 A1	Automated 3D Reconstruction of the Cardiac Chambers from MRI and Ultrasound

US 20150243035 A1	Method and device for determining a transformation between an image coordinate system and an object coordinate system associated with an object of interest	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YuJang Tswei/Primary Examiner, Art Unit 2619